 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEITH CANDLER,                                       Case No. 2:17-cv-0023-JAM-EFB (PC)
12                                         Plaintiff, [PROPOSED] ORDER GRANTING
                                                      MOTION TO STAY DISCOVERY AND
13                 v.                                 VACATE DEADLINES
14
     PRATHER, et al.,
15
                                        Defendants.
16

17

18        On November 2, 2018, Defendants Romney and Prather filed a motion to stay discovery in

19   and vacate the November 23, 2018 and February 1, 2019 deadlines, pending resolution of

20   Defendant Romney’s motion for summary judgment. The motion was filed in order to prevent

21   waste of resources while the motion for summary judgment is pending.

22        Accordingly, good cause appearing, IT IS HEREBY ORDERED:

23        1.    Defendants’ motion to stay discovery and vacate deadlines is GRANTED;

24        2.    The current discovery cutoff date of November 23, 2018, and the deadline to move to

25   compel discovery on the same date are hereby vacated;

26        3.    The current dispositive motion deadline date of February 1, 2019 is hereby vacated;

27        4.    Discovery in this matter is stayed;

28
                                                      1
                                                               [Proposed] Order (2:17-cv-0023-JAM-EFB (PC))
 1         5.    Following the resolution of Defendant Romney’s motion for summary judgment, the
 2   court shall issue a new scheduling order, if needed.
 3         6.    All other directives in the court’s July 24, 2018 discovery and scheduling order (ECF
 4   No. 19) are to remain in full force and effect.
 5         IT IS SO ORDERED.
 6

 7   Dated: November 5, 2018.                               _____________________________
                                                            The Honorable Edmund F. Brennan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                               [Proposed] Order (2:17-cv-0023-JAM-EFB (PC))
